Citation Nr: 1341672	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-35 556	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied the benefits sought on appeal.  Jurisdiction was subsequently assumed by the RO in Oakland, CA.  This matter was remanded in March 2012, February 2013, and August 2013 for further development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1974 to July 1976.

2.  On October 15, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  While on October 7, 2013, letter indicated only that he wished to cancel his videoconference hearing and schedule a hearing before a Veterans Law Judge sitting at the RO, the following day it was explained that the Veteran was satisfied with his 100 percent rating.  In a separate statement, the Veteran indicated: "cancel me out," again expressing satisfaction with his rating percentage.  In light of this, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


